United States Court of Appeals
                        For the First Circuit

No. 10-1841

                    BERKSHIRE MEDICAL CENTER, INC.,

                         Plaintiff, Appellee,

                                  v.

                           U.W. MARX, INC.,

              Defendant-Third Party Plaintiff, Appellant.
                               __________

              ROCHESTER LINOLEUM AND CARPET CENTER, INC.,
                   d/b/a Rochester Flooring Resource,

                        Third Party Defendant.


                                ERRATA

     The opinion of this Court, issued on July 7, 2011, should be

amended as follows.

     On page 3, last line of 2nd full paragraph, replace "about" with

"out".